
	
		II
		111th CONGRESS
		1st Session
		S. 842
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2009
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To repeal the sunset of certain enhancements of
		  protections of servicemembers relating to mortgages and mortgage foreclosures,
		  to amend title 38, United States Code, to authorize the Secretary of Veterans
		  Affairs to pay mortgage holders unpaid balances on housing loans guaranteed by
		  Department of Veterans Affairs, and for other purposes.
	
	
		1.Repeal of sunset of certain
			 enhancements of protections of servicemembers relating to mortgages and
			 mortgage foreclosuresSection
			 2203(c) of the Housing and Economic Recover Act of 2008 (Public Law 110–289;
			 122 Stat. 2850; 50 U.S.C. App. 533 note) is amended by striking paragraph
			 (2).
		2.Payment of
			 unpaid balances of Department of Veterans Affairs guaranteed loans
			(a)In
			 generalParagraph (2) of section 3732(a) of title 38, United
			 States Code is amended—
				(1)by striking
			 Before suit and inserting (A) Before suit;
			 and
				(2)by adding at the
			 end the following new subparagraph:
					
						(B)In the event that a housing loan
				guaranteed under this chapter is modified under the authority provided under
				section 1322(b) of title 11, United States Code, the Secretary may pay the
				holder of the obligation the unpaid balance of the obligation due as of the
				date of the filing of the petition under title 11, United States Code, plus
				accrued interest, but only upon the assignment, transfer, and delivery to the
				Secretary (in a form and manner satisfactory to the Secretary) of all rights,
				interest, claims, evidence, and records with respect to the housing
				loan.
						.
				(b)Maturity of
			 housing loansParagraph (1) of section 3703(d) of such title is
			 amended by striking The maturity of and inserting At the
			 time of the origination of a housing loan, the maturity of such
			 loan.
			(c)Implementation
			 through noticeThe Secretary of Veterans Affairs may implement
			 the amendments made by this section through notice, procedure notice, or
			 administrative notice.
			
